                                                         Case 6:18-bk-06821-KSJ                  Doc 343        Filed 04/24/20       Page 1 of 8
                                                                                                                                                                                                      Page 1
                                                                                                  FORM 1
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                ASSET CASES
                 Case No: 18-06821                                       Judge: Karen S. Jennemann                                                Trustee Name:     Dennis D. Kennedy
              Case Name: Juravin, Don Karl                                                                                       Date Filed (f) or Converted (c):   03/13/2020 (c)
                                                                                                                                          341(a) Meeting Date:      12/04/2018
      For Period Ending: 03/31/2020                                                                                                             Claims Bar Date:    04/26/2019

                                       1                                                 2                        3                     4                            5                         6
                                                                                                             Est Net Value
                                                                                                         (Value Determined by                                                       Asset Fully Administered
                                                                                                                                 Property Formally
                                Asset Description                               Petition/Unscheduled      Trustee, Less Liens,                           Sale/Funds Received by       (FA) / Gross Value of
                                                                                                                                    Abandoned
                    (Scheduled and Unscheduled (u) Property)                            Values                Exemptions,                                      the Estate               Remaining Assets
                                                                                                                                    OA=554(a)
                                                                                                           and Other Costs)
1.     15118 Pendio Drive Montverde FL 34756-0000                                       1,450,000.00                      0.00                                              0.00              FA
2.     2014 Jeep                                                                             17,000.00                    0.00                                              0.00              FA
3.     5 beds & nightstands, 2 dressers, 1 glass table, 3 coffee tables, 2                    6,900.00                    0.00                                              0.00              FA
       dining tables & chairs, 1 end table, woven outdoor, outdoor set, 3
       sofa sets, 1 sofa set outdoor, 2 book/china cases, pool table,
       massage chair, 2 washing machines, 2 dryers, 2 refrigerators,
       dishwasher, oven
4.     TV: 2 x 55" + 1 projector and screen + 2 x 65"                                         1,200.00                    0.00                                              0.00              FA
5.     2 handguns                                                                              600.00                     0.00                                              0.00              FA
6.     Miscellaneous clothes                                                                   500.00                     0.00                                              0.00              FA
7.     Miscellaneous jewelry                                                                   300.00                     0.00                                              0.00              FA
8.     Cash                                                                                    800.00                     0.00                                              0.00              FA
9.     Checking Account TD Bank                                                               2,617.35                    0.00                                              0.00              FA
10.    Checking FL Community Bank                                                              100.00                     0.00                                              0.00              FA
11.    Transferwise ($1,939 plus 665 Euro)                                                    2,691.31                    0.00                                              0.00              FA
12.    Must Cure Obesity, Co 100 %                                                                0.00                    0.00                                              0.00              FA
13.    Juravin, Incorporated 100 %                                                                0.00                    0.00                                              0.00              FA
14.    Roca Labs Nutraceutical USA, Inc. 100 %                                                    0.00                    0.00                                              0.00              FA
15.    Andrew Hill - $10,000 loan                                                            10,000.00                    0.00                                              0.00              FA
16.    Term Life Insurance - Genworth Policy No. xxxxxx5142 Anna Juravin                          0.00                    0.00                                              0.00              FA
17.    Term Life Insurance - Banner Policy No. xxxxx5582 (will end in 2020)                       0.00                    0.00                                              0.00              FA
       Anna Juravin
                                                        Case 6:18-bk-06821-KSJ                     Doc 343        Filed 04/24/20       Page 2 of 8
                                                                                                                                                                                                         Page 2
                                                                                                    FORM 1
                                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                  ASSET CASES
               Case No: 18-06821                                          Judge: Karen S. Jennemann                                                 Trustee Name:     Dennis D. Kennedy
            Case Name: Juravin, Don Karl                                                                                           Date Filed (f) or Converted (c):   03/13/2020 (c)
                                                                                                                                            341(a) Meeting Date:      12/04/2018
      For Period Ending: 03/31/2020                                                                                                               Claims Bar Date:    04/26/2019

                                      1                                                    2                        3                     4                            5                          6
                                                                                                               Est Net Value
                                                                                                           (Value Determined by                                                        Asset Fully Administered
                                                                                                                                   Property Formally
                               Asset Description                                  Petition/Unscheduled      Trustee, Less Liens,                           Sale/Funds Received by        (FA) / Gross Value of
                                                                                                                                      Abandoned
                   (Scheduled and Unscheduled (u) Property)                               Values                Exemptions,                                      the Estate                Remaining Assets
                                                                                                                                      OA=554(a)
                                                                                                             and Other Costs)
18.    Homeowner Insurance - St. Johns N/A                                                          0.00                    0.00                                                0.00             FA
19.    Health Insurance - Cigna family                                                              0.00                    0.00                                                0.00             FA
20.    Term Life Insurance - Banner Policy No. xxxxx8813 (will end in 2021)                         0.00                    0.00                                                0.00             FA
       Anna Juravin
21.    TermLife Insurance - AIG Policy No. xxxxxx8312 Anna Juravin                                  0.00                    0.00                                                0.00             FA
22.    Don K. Jurivan, Ania Juravin, Levia Juravin and Ynes v. Community                       Unknown                      0.00                                                0.00             FA
       Watch 17-CA-2178 5th Circuit Lake Co FL
23.    Don K. Juravin, Plaintiff v. Richard Arrighi, Randall Greene, The Club                  Unknown                      0.00                                                0.00             FA
       at Bella Collina LLC 2018-CA-001607
24.    Potential claims against Andrew Hill, Esq. for malpractice for                          Unknown                      0.00                                                0.00             FA
       misrepresenting; breach of employment (u)
25.    Potential claims against Erin Wanner and Stockworth Realty Group                        Unknown                      0.00                                                0.00             FA
       (u)
26.    Potential claims against Paul Simonson and Dwight Schar 2018-CA-                        Unknown                      0.00                                                0.00             FA
       001607 (u)
27.    Potential claims against PayPal Inc., Mastercard International, Inc.                    Unknown                      0.00                                                0.00             FA
       and Chase (u)
28.    Must Cure Obesity, Co. & Don Karl Juravin v. Johnson, Circuit Court,                         0.00                    0.00                                                0.00             FA
       Orange Co FL 18-CA-2412 (u)
29.    Although I have listed all known accounts, just in case there is any                     7,500.00                    0.00                                                0.00             FA
       bank accounts that I cannot access (u)
30.    Mercedes Benz of Tampa (subject to Asset Freeze Order in FTC                            16,000.00                    0.00                                           16,000.00             FA
       litigation) (u)
                                                        Case 6:18-bk-06821-KSJ                    Doc 343        Filed 04/24/20       Page 3 of 8
                                                                                                                                                                                                         Page 3
                                                                                                   FORM 1
                                                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                 ASSET CASES
               Case No: 18-06821                                            Judge: Karen S. Jennemann                                              Trustee Name:     Dennis D. Kennedy
            Case Name: Juravin, Don Karl                                                                                          Date Filed (f) or Converted (c):   03/13/2020 (c)
                                                                                                                                           341(a) Meeting Date:      12/04/2018
      For Period Ending: 03/31/2020                                                                                                              Claims Bar Date:    04/26/2019

                                      1                                                   2                        3                     4                            5                           6
                                                                                                              Est Net Value
                                                                                                          (Value Determined by                                                         Asset Fully Administered
                                                                                                                                  Property Formally
                               Asset Description                                 Petition/Unscheduled      Trustee, Less Liens,                           Sale/Funds Received by         (FA) / Gross Value of
                                                                                                                                     Abandoned
                   (Scheduled and Unscheduled (u) Property)                              Values                Exemptions,                                      the Estate                 Remaining Assets
                                                                                                                                     OA=554(a)
                                                                                                            and Other Costs)
31.    Funds held in the trust account of Glenn A. Reid, Esq. (subject to                     34,841.00                    0.00                                            34,841.00             FA
       Asset Freeze Order in FTC litigation) (u)
32.    PayPal Account (1099k issued to me for this account, subject to                        11,580.97                    0.00                                                 0.00             FA
       Asset Freeze Order in FTC litigation) (u)
33.    Bella Collina Club membership (currently not allowed access to club)                        0.00                    0.00                                                 0.00             FA
       (u)
34.    2018 Mercedes S560V (u)                                                                83,474.00                    0.00                                                 0.00                        0.00
35.    2018 Mercedes GLS550W4 (u)                                                             63,820.00                    0.00                                                 0.00             FA
36.    Checking Ally Bank (u)                                                                   510.06                     0.00                                                 0.00             FA
37.    Checking Insight Credit Union (u)                                                       1,595.00                    0.00                                                 0.00             FA
38.    Checking TD Ameritrade (u)                                                              3,180.81                    0.00                                             3,180.81             FA
39.    TD Ameritrade (account frozen by Court Order FTC litigation) (u)                       90,638.95                    0.00                                            90,641.46             FA
40.    Bank of Ireland (Euros) (u)                                                              150.00                     0.00                                                 0.00             FA
41.    AIB (Euros) (u)                                                                          350.00                     0.00                                                 0.00             FA
42.    Potential claims against Sandra Antico, Nickolas Antico and Jenna                      Unknown                      0.00                                                 0.00             FA
       Antico for theft
43.    FTC v. Roca Labs Inc 15-CV-02231-MSS-CPT (u)                                                0.00                    0.00                                             4,293.50             FA
44.    Turned over funds from Ch. 11 to Ch. 7 per 3/16/20 Order Doc# 324                           0.00             148,956.77                                            148,956.77             FA
       (u)
                                                         Case 6:18-bk-06821-KSJ                         Doc 343           Filed 04/24/20      Page 4 of 8
                                                                                                                                                                                                                  Page 4
                                                                                                      FORM 1
                                                                                  INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                    ASSET CASES
            Case No: 18-06821                                                 Judge: Karen S. Jennemann                                                    Trustee Name:     Dennis D. Kennedy
         Case Name: Juravin, Don Karl                                                                                                     Date Filed (f) or Converted (c):   03/13/2020 (c)
                                                                                                                                                   341(a) Meeting Date:      12/04/2018
  For Period Ending: 03/31/2020                                                                                                                          Claims Bar Date:    04/26/2019

                                      1                                                         2                           3                    4                            5                            6
                                                                                                                      Est Net Value
                                                                                                                  (Value Determined by                                                          Asset Fully Administered
                                                                                                                                          Property Formally
                             Asset Description                                       Petition/Unscheduled          Trustee, Less Liens,                           Sale/Funds Received by          (FA) / Gross Value of
                                                                                                                                             Abandoned
                 (Scheduled and Unscheduled (u) Property)                                    Values                    Exemptions,                                      the Estate                  Remaining Assets
                                                                                                                                             OA=554(a)
                                                                                                                    and Other Costs)

                                                                                                                                                                                         Gross Value of Remaining Assets

TOTALS (Excluding Unknown Values)                                                            1,806,349.45                   148,956.77                                            297,913.54                        0.00


Re Prop. #2 amount changed per amended schedules Doc# 17 1-16-19
Re Prop. #11 amended per Doc# 17 1-16-19
Re Prop. #24 per Doc# 17 01-16-19
Re Prop. #25 per Doc# 17 01-16-19
Re Prop. #26 per Doc# 17 01-16-19
Re Prop. #27 per Doc# 17 01-16-19
Re Prop. #28 per Doc# 17 01-16-19
Re Prop. #29 per Doc# 17 01-16-19
Re Prop. #30 per Doc# 17 01-16-19
Re Prop. #31 per Doc# 17 01-16-19
Re Prop. #32 per Doc# 17 01-16-19
Re Prop. #33 per Doc# 17 01-16-19
Re Prop. #34 per Doc# 17 01-16-19
Re Prop. #35 per Doc# 17 01-16-19
Re Prop. #36 per Doc# 17 01-16-19
Re Prop. #37 per Doc# 17 01-16-19
Re Prop. #38 per Doc# 17 01-16-19
Re Prop. #39 per Doc# 17 01-16-19
Re Prop. #40 per Doc# 17 01-16-19
Re Prop. #41 per Doc# 17 01-16-19


Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

03-24-20 DDK - Money was inadvertently deposited in the bankruptcy bank account (4857) that was opened prior to the conversion to Chapter 11. We requested that the bank move the money from the old account to the
new account(7865). The reason was that the bank was unable to reopened the old account on their end
03-24-20 DDK - On March 16, 2020 case was converted back to chapter 7 and I was reappointed trustee. In the process of picking up where we left off regarding investigation of preferential transfers to his retirement
accounts and also selling excess equity in personal property. On March 19, I received $148,956.77 from the debtor's attorney representing funds from the Chapter 11. These funds were held previously by the Chapter 7
trustee. I deposited in the old account in our system and the bank stated they could not reopen that account and assigned us a new account for this case. We transferred the money from the old account to the new
                                                       Case 6:18-bk-06821-KSJ                    Doc 343         Filed 04/24/20            Page 5 of 8
                                                                                                                                                                                                               Page 5
                                                                                                FORM 1
                                                                            INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                              ASSET CASES
            Case No: 18-06821                                            Judge: Karen S. Jennemann                                                      Trustee Name:     Dennis D. Kennedy
         Case Name: Juravin, Don Karl                                                                                                  Date Filed (f) or Converted (c):   03/13/2020 (c)
                                                                                                                                                341(a) Meeting Date:      12/04/2018
  For Period Ending: 03/31/2020                                                                                                                       Claims Bar Date:    04/26/2019

                                   1                                                     2                          3                          4                           5                            6
                                                                                                              Est Net Value
                                                                                                          (Value Determined by                                                               Asset Fully Administered
                                                                                                                                       Property Formally
                            Asset Description                                   Petition/Unscheduled       Trustee, Less Liens,                                 Sale/Funds Received by         (FA) / Gross Value of
                                                                                                                                          Abandoned
                (Scheduled and Unscheduled (u) Property)                                Values                 Exemptions,                                            the Estate                 Remaining Assets
                                                                                                                                          OA=554(a)
                                                                                                            and Other Costs)
account.
03-02-20 DDK - Case was converted the chapter 11 on September 16, 2019 funds were turned over to the debtor's attorney January 26, 2020, closed bank account March 2, 2020 when receive zero balance statement will
file ADHOC NDR
04-27-19 DK - Have yet to conclude 341 meeting. In the process of subpoenaing records from different banks. Will likely continued 341 meeting until all documents are provided.
02-22-19 - Cert of Serv Doc# 61 for Order Doc# 53
02-15-19 - Application to Employ Forensic Accountant Doc# 50
01-24-19 - Cert of Serv Doc# 25 for Order Doc# 22
01-17-19 - Application and Declaration to employ Ewald as Appraiser Doc# 19



Initial Projected Date of Final Report(TFR) : 12/31/2020                  Current Projected Date of Final Report(TFR) : 03/31/2021


Trustee’s Signature         /s/Dennis D. Kennedy                                          Date: 04/24/2020
                            Dennis D. Kennedy
                            P O Box 541848
                            Merritt Island, FL 32954
                            Phone : (321) 455-9744
                                                    Case 6:18-bk-06821-KSJ                Doc 343          Filed 04/24/20             Page 6 of 8
                                                                                             FORM 2                                                                                               Page 1
                                                                       ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-06821                                                                                                  Trustee Name:      Dennis D. Kennedy
              Case Name: Juravin, Don Karl                                                                                             Bank Name:      Texas Capital Bank
                                                                                                                            Account Number/CD#:        ******7865
       Taxpayer ID No: **-***9921                                                                                                   Account Name       Checking Account
     For Period Ending: 3/31/2020                                                                                     Blanket bond (per case limit):   21,701,000.00
                                                                                                                      Separate bond (if applicable):   0.00

    1                    2                             3                                           4                                                      5                   6               7
                                                                                                                                  Uniform
Transaction          Check or                                                                                                      Trans.                                                 Account/ CD
   Date              [Refer#]                Paid To / Received From                  Description of Transaction                   Code            Deposits($)         Disbursements($)    Balance($)
03/19/2020              [44]       Bartolone Law, PLLC                      Turned over funds from Ch. 11 per 3/16/20 Order       1229-000              148,956.77                            148,956.77
                                                                            Doc# 324


                                                                                                                              Page Subtotals            148,956.77                 0.00


                                                                                                  COLUMN TOTALS                                         148,956.77                 0.00
                                                                                                           Less:Bank Transfer/CD's                             0.00                0.00
                                                                                                  SUBTOTALS                                             148,956.77                 0.00

                                                                                                        Less: Payments to Debtors                                                  0.00
                                                                                                  Net                                                   148,956.77                 0.00
                                                    Case 6:18-bk-06821-KSJ                Doc 343          Filed 04/24/20              Page 7 of 8
                                                                                             FORM 2                                                                                                 Page 2
                                                                       ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-06821                                                                                                   Trustee Name:      Dennis D. Kennedy
              Case Name: Juravin, Don Karl                                                                                              Bank Name:      Texas Capital Bank
                                                                                                                             Account Number/CD#:        ******4857
       Taxpayer ID No: **-***9921                                                                                                    Account Name       Checking Account
     For Period Ending: 3/31/2020                                                                                      Blanket bond (per case limit):   21,701,000.00
                                                                                                                       Separate bond (if applicable):   0.00

    1                    2                             3                                            4                                                      5                   6               7
                                                                                                                                   Uniform
Transaction          Check or                                                                                                       Trans.                                                 Account/ CD
   Date              [Refer#]                Paid To / Received From                  Description of Transaction                    Code            Deposits($)         Disbursements($)    Balance($)
01/22/2019              [38]       TD Ameritrade Clearing                   Turnover of account                                    1229-000                 3,180.81                               3,180.81


01/22/2019              [39]       TD Ameritrade Clearing                   Turnover of account                                    1229-000                90,641.46                            93,822.27


01/22/2019              [30]       Mercedes Benz & Infiniti of Tampa        Turnover of account                                    1229-000                16,000.00                           109,822.27


03/22/2019              [43]       Citibank NA                              Turnover of Freeze order asset 15-cv-02231 FTC v       1249-000                 4,293.50                           114,115.77
                                                                            Roca Labs Inc.

06/28/2019              [31]       Must Cure Obesity                        Turnover checks from Glen Reids Office                 1229-000                27,409.00                           141,524.77


06/28/2019              [31]       Must Cure Obesity                        Turnover checks from Glen Reids Office                 1229-000                 7,432.00                           148,956.77


01/26/2020             51001       Aldo G Bartolone, Jr                     Turnover of funds from the Chapter 7 Bankruptcy        6710-000                                   148,956.77              0.00
                                   Bartolone Law, PLLC                      Estate pursuant to order entered January 23, 2020
                                   1030 North Orange Avenue, Suite 300      Docket number 247
                                   Orlando, FL 32801

                                                                                                                               Page Subtotals            148,956.77           148,956.77


                                                                                                  COLUMN TOTALS                                          148,956.77           148,956.77
                                                                                                            Less:Bank Transfer/CD's                             0.00                0.00
                                                                                                  SUBTOTALS                                              148,956.77           148,956.77

                                                                                                         Less: Payments to Debtors                                                  0.00
                                                                                                  Net                                                    148,956.77           148,956.77
                                                    Case 6:18-bk-06821-KSJ              Doc 343         Filed 04/24/20           Page 8 of 8
                                                                                              FORM 2                                                                                            Page 3
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-06821                                                                                              Trustee Name:      Dennis D. Kennedy
              Case Name: Juravin, Don Karl                                                                                         Bank Name:      Texas Capital Bank
                                                                                                                        Account Number/CD#:        ******4857
       Taxpayer ID No: **-***9921                                                                                               Account Name       Checking Account
     For Period Ending: 3/31/2020                                                                                 Blanket bond (per case limit):   21,701,000.00
                                                                                                                  Separate bond (if applicable):   0.00

    1                    2                             3                                         4                                                    5                     6               7
                                                                                                                             Uniform
Transaction          Check or                                                                                                 Trans.                                                    Account/ CD
   Date              [Refer#]                Paid To / Received From                 Description of Transaction               Code             Deposits($)         Disbursements($)      Balance($)

                                                                                        TOTAL-ALL ACCOUNTS                                           NET                     NET         ACCOUNT
                    All Accounts Gross Receipts:           297,913.54                                                                              DEPOSITS             DISBURSEMENTS    BALANCE

              All Accounts Gross Disbursements:            148,956.77
                                                                                        ******4857 Checking Account                                 148,956.77             148,956.77
                                All Accounts Net:          148,956.77
                                                                                        ******7865 Checking Account                                 148,956.77                   0.00

                                                                                        Net Totals                                                  297,913.54             148,956.77    148,956.77
